IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PITTSBURGH LOGISTICS SYSTEMS,             : No. 453 WAL 2017
INC.,                                     :
                                          :
                   Petitioner             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
MICHAEL CERAVOLO, AN ADULT                :
INDIVIDUAL, MARY COLEMAN, AN              :
ADULT INDIVIDUAL, NATALIE                 :
HENNINGS, AN ADULT INDIVIDUAL,            :
AND RACQUEL PAKUTZ, AN ADULT              :
INDIVIDUAL,                               :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of April, 2018, the Petition for Allowance of Appeal is

DENIED.